DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The applicant is requested to update the status of related application on page 1 of the specification. Application No. 16/347,193 is now US Patent No. 10,880,835.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the wake-up packet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the wake-up packet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al (2019/0327672).
Regarding claims 1 and 9, Hwang discloses a station and a method performed by a station (STA) equipped with a wake-up radio (WUR) and a primary connectivity radio (PCR) (see WUR and PCR in figure 5), the method comprising: while the STA is in a sleep state, receiving on the WUR a wake-up frame (WUF) from an access point (AP) (see a WUF frame in paragraphs 0010 and 0120), where the wake-up packet includes a WUF purpose field including a purpose indicator identifying one of a plurality of predetermined WUF purposes (see the wake-up indicator in paragraphs 0125-0126 and a WUR parameter set in paragraphs 0013-0014); and in response to the WUF, waking up the PCR and operating the PCR to communicate with the AP according to the purpose identified by the purpose indicator (see the PCR to transition from a sleep state to the wake-up state in paragraph 0021).
Regarding claims 2 and 10, Hwang discloses wherein the purpose indicator indicates Listen to Beacon, and wherein operating the PCR comprises receiving the beacon from the AP on the PCR (see a WUR beacon frame in paragraphs 0023, 0120, 0128, and 0176).
Regarding claims 3 and 11, Hwang discloses returning the PCR to the sleep state after receiving the beacon (see transmitting a beacon frame including WUR capability information for the station supporting the WUR mode in paragraph 0023 and when the operation of frame transmission and reception is completed, the operation state of the PCR 520 may transition from the wake-up state to the sleep state in paragraph 0126).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Lee et al (2022/0046537).
Regarding claims 4 and 12, Hwang discloses a WUR beacon frame (see paragraph 0128) but doesn't specifically disclose an indicator indicates an uplink data transmission. However, Lee discloses this feature (see uplink slot allocation information is transmitted through the beacon in paragraph 0081 and verify slot information and transmit uplink data to AP in figure 3). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claims 5 and 13, Lee further discloses wherein the STA does not send any PS-Poll frame between the waking up of the PCR and the transmission of the uplink data (see transmitting a PS-Poll to the AP in a slot implicitly allocated by the TIM bit in paragraph 0013. In other words, PS-Poll frame is not transmitted between the waking up of the PCR and the transmission of the uplink data).
Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Ramamurthy et al (2015/0208349).
Regarding claims 6 and 14, Hwang discloses the WUF includes receive parameters (see a WUR parameter set in paragraph 0015) but doesn't specifically disclose multi-user downlink transmission and receive a downlink packet intended for the STA. However, Ramamurthy discloses this feature (see downlink data indication indicates which STA or STAs have pending data in figure 6A). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claim 7, Ramamurthy discloses the receive parameters include a scheduled receive time for the STA (see an access point (AP) of the WLAN may transmit an indication (e.g., a wake-up signal) to a station scheduled to receive a data transmission in paragraph 0013).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view Lee and Ramamurthy.
Regarding claims 8 and 15, Hwang in view of Lee and Ramamurthy discloses Listen to Beacon, Uplink Data Transmission, Downlink Data Transmission, and Association (see beacon and association in paragraphs 0023 and 0026 of Hwang; uplink data in paragraphs 0048 of Lee; and downlink data in figure 6A of Ramamurthy).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-18 of U.S. Patent No. 10,880,835. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 9 of this application are broadened by removing the detecting step from independent claims 1 and 12 of U.S. Patent No. 10,880,835. Other features in the dependent claims are described in the dependent claims of 10,880,835. Claims 1-15 are, therefore, obvious in view of 10,880,835.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472